ORDER

PER CURIAM.
Movant, Leroy Blackwell, appeals the judgment denying his Rule 29 .151 motion. We have previously affirmed Movant’s convictions for first degree burglary under section 569.160, armed criminal action under section 571.015, unlawful use of a weapon under section 571.030.1(1), resisting arrest under section 575.150, and possession of a controlled substance under section 195.202. State v. Blackwell, 978 S.W.2d 475 (Mo.App.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2000) and all statutory refer-enees are to RSMo 1994.